DETAILED ACTION

This office action is in response to the application filed on 6/24/2020.  Claims 21-44 are pending.  Claims 21-44 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 21-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10,835,438.  
Claim 21-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of US Patent 9,295,433.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the patents both recite claims that describe an apparatus which comprises substantially the same structures and functionality, including, inter alia, columns, “a lead screw,” “sliding brackets,” “a patient support structure,” “a gear box,” “a bracket arm,” and other substantially similar structures, which allow for claimed functionality, such as tilting and rotation.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patentented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.

Claim Objections

Claim 41 is objected to because of the following informalities:  the claim recites “a first portion connected to the first column via the first angulation subassembly and outer end thereof,” Examiner suggests --- a first portion connected to the first column via the first angulation subassembly at an outer end thereof ---.
Claim 28 is objected to because of the following informalities:  the claim recites “a first column extending along a vertical axis between opposite distal and proximal ends.”  While a column can have proximal and distal ends, it appears that this may have been intended to recite a patient support which has proximal and distal ends, as a later recitation provides a motor and a block coupled the proximal end by a shaft, and while the column could be described in this manner, it might be more clear to phrase this with respect to patient support.


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claims 25 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  The claim recites the relative term “about,” which causes the scope of the claim to be indefinite. See MPEP §2173.05(b).  Appropriate correction is required. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,384,378 to Getz et al. (“Getz”) 
Claim 21.  A surgical table comprising: a first column (Getz, Fig. 1, #12) defining a vertical axis; a motor (Getz discloses a motor at #26 in Fig. 1) and a block (Getz, Figs. 7-8, #47) coupled to the first column, the block being coupled to the motor by a shaft (Getz, Figs. 7-8, #46); a second column (Getz, Fig. 1, #11); and a patient support structure (Getz, Fig. 1, #42) between the columns, the patient support structure defining a longitudinal axis, the patient support structure being coupled to the block such that rotation of the shaft by the motor rotates (while Getz discloses a motor that raises the ends of the patient support, Getz does not disclose a motor that rotates the patient support, in the invention of Getz this function is performed manually; however motors are well known in the art of surgical tables as it disclosed in Getz, for example at #26 in Fig. 1; it would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the hand operated rotation mechanism of Getz Fig. 8 with a motor since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art; In re Venner, 120 USPQ 192; see MPEP §2144.04(III))) the patient support structure about the longitudinal axis (Getz column 3, lines 23-40), wherein the shaft and the block are configured to enable selective tilting of the longitudinal axis relative to the vertical axis (tilting can be seen in Getz Fig. 1)
Claim 23.  The surgical table recited in claim 22, wherein the first end is coupled to the block and the second end is coupled to the second column (Getz, Fig. 1).
Claim 25.  The surgical table recited in claim 21, wherein the selective tilting of the longitudinal axis relative to the vertical axis includes tilting the longitudinal axis at an angle from about 0 degrees to about 25 degrees upward or 25 degrees downward (Getz discloses and incline of “at least 12⁰” in column 4, lines 55-65, which reads on Applicant’s “about 25 degrees”; moreover Fig. 1 appears to show a tilt of at least 25 degrees, and it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide any desired amount of tilt since doing so would have simply been combining prior art elements according to known methods to yield predictable and obvious results and since Applicant has shown no criticality to the specific angle of tilt).
Claims 22, 24, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,384,378 to Getz et al. (“Getz”) in view of US Patent Application Publication 2009/0126116 to Lamb et al. (“Lamb”).
Claim 22.  The surgical table recited in claim 21, wherein the patient support structure extends along the longitudinal axis between opposite first and second ends, the second end being rotatable relative to the first end about a hinge (Getz does not teach a central hinge; Lamb teaches a hinge at Fig. 1 #24; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a hinge to the apparatus of Getz for the motivation of Lamb paragraph [0027], that being “to enhance prone supine, and lateral procedures”).
Claim 24.  The surgical table recited in claim 21, wherein the patient support structure extends along the longitudinal axis between opposite first and second ends, the second end being rotatable relative to the first end about a hinge to move the patient support structure between an orientation in which first end extends parallel relative to second end and an orientation in which first end extends non-parallel relative to the second end (Getz does not teach a central hinge; Lamb teaches a hinge at Fig. 1 #24; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a hinge to the apparatus of Getz for the motivation of Lamb paragraph [0027], that being “to enhance prone supine, and lateral procedures”).
Claim 28.  A surgical table comprising: a first column (Getz, Fig. 1, #12) extending along a vertical axis between opposite distal and proximal ends; a motor (Getz discloses a motor at #26 in Fig. 1) and a block (Getz, Figs. 7-8, #47) coupled to the proximal end, the block being coupled to the motor by a shaft (Getz, Figs. 7-8, #46); a second column (Getz, Fig. 1, #11); and a hinged patient support structure (Getz, Fig. 1, #42 teaches a patient support but Getz does not teach a central hinge; Lamb teaches a hinge at Fig. 1 #24; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a hinge to the apparatus of Getz for the motivation of Lamb paragraph [0027], that being “to enhance prone supine, and lateral procedures”) between the columns, the patient support structure defining a longitudinal axis, the patient support structure being coupled to the block such that rotation of the shaft by the motor rotates (while Getz discloses a motor that raises the ends of the patient support, Getz does not disclose a motor that rotates the patient support, in the invention of Getz this function is performed manually; however motors are well known in the art of surgical tables as it disclosed in Getz, for example at #26 in Fig. 1; it would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the hand operated rotation mechanism of Getz Fig. 8 with a motor since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art; In re Venner, 120 USPQ 192; see MPEP §2144.04(III))) the patient support structure about the longitudinal axis, wherein the shaft and the block are configured to enable selective tilting of the longitudinal axis relative to the vertical axis (tilting can be seen in Getz Fig. 1).
Claim 29.  The surgical table recited in claim 28, wherein the patient support structure extends along the longitudinal axis between opposite first and second ends, the second end being rotatable relative to the first end about a hinge (Getz does not teach a central hinge; Lamb teaches a hinge at Fig. 1 #24; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a hinge to the apparatus of Getz for the motivation of Lamb paragraph [0027], that being “to enhance prone supine, and lateral procedures”).
Claim 30.  The surgical table recited in claim 29, wherein the first end is coupled to the block and the second end is coupled to the second column (Getz, Fig. 1).
Claim 31.  The surgical table recited in claim 28, wherein the patient support structure extends along the longitudinal axis between opposite first and second ends, the second end being rotatable relative to the first end about a hinge to move the patient support structure between an orientation in which first end extends parallel relative to second end and an orientation in which first end extends non-parallel relative to the second end (Getz does not teach a central hinge; Lamb teaches a hinge at Fig. 1 #24; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a hinge to the apparatus of Getz for the motivation of Lamb paragraph [0027], that being “to enhance prone supine, and lateral procedures”).
Claim 32.  The surgical table recited in claim 28, wherein the selective tilting of the longitudinal axis relative to the vertical axis includes tilting the longitudinal axis at an angle from about 0 degrees to about 25 degrees upward or 25 degrees downward (Getz discloses and incline of “at least 12⁰” in column 4, lines 55-65, which reads on Applicant’s “about 25 degrees”; moreover Fig. 1 appears to show a tilt of at least 25 degrees, and it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide any desired amount of tilt since doing so would have simply been combining prior art elements according to known methods to yield predictable and obvious results and since Applicant has shown no criticality to the specific angle of tilt).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,384,378 to Getz et al. (“Getz”) in view of US Patent 6,505,365 to Hanson et al. (“Hanson”).
Claim 26.  The surgical table recited in claim 21, further comprising a second patient support structure, the block comprising a pair of spaced apart slide channels, riser posts of the second patient support being positioned in the slide channels (Getz does not disclose that the movable vertical posts are contained within “slide channels”; however Hanson Fig. 3 teaches posts #16 that move within tubes #77 and which read on Applicant’s configuration; it would have been an obvious matter of design choice to provide such a configuration to the apparatus of Getz, at least for aesthetic purposes, since it is known in the prior art and since Applicant has not shown that there is any criticality to the claimed configuration).
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,384,378 to Getz et al. (“Getz”) in view of US Patent 2,188,592 to Cunningham.
Claim 27.  The surgical table recited in claim 21, wherein the shaft is a main shaft (Getz, Fig. 8 #46) extending parallel to the longitudinal axis, the surgical table comprising a drive shaft  extending perpendicular to the longitudinal axis, the motor being configured to rotate a drive gear of the drive shaft, which engages the drive gear with a gear on the main shaft and causes the main shaft to rotate about the longitudinal axis to rotate the block about the longitudinal axis (Getz does not teach a drive shaft in the claimed configuration, however, as noted above it would have been obvious to provide a motor to perform what has previously been a manual rotation, and in order to do so additional simple mechanical structures would be required, which are well known in the prior art, for example at #15 in Cunningham Fig. 2 which teaches a shaft in the claimed perpendicular configuration which one of ordinary skill in the art would realize could be used as a drive screw to actuate rotation of the patient support; furthermore, the combination would have simply been combining prior art structures according to known methods to yield predictable and obvious results).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,384,378 to Getz et al. (“Getz”) and US Patent Application Publication 2009/0126116 to Lamb et al. (“Lamb”), in view of US Patent 6,505,365 to Hanson et al. (“Hanson”).
Claim 33.  The surgical table recited in claim 28, further comprising a second patient support structure, the block comprising a pair of spaced apart slide channels, riser posts of the second patient support being positioned in the slide channels (Getz does not disclose that the movable vertical posts are contained within “slide channels”; however Hanson Fig. 3 teaches posts #16 that move within tubes #77 and which read on Applicant’s configuration; it would have been an obvious matter of design choice to provide such a configuration to the apparatus of Getz, at least for aesthetic purposes, since it is known in the prior art and since Applicant has not shown that there is any criticality to the claimed configuration).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,384,378 to Getz et al. (“Getz”) and US Patent Application Publication 2009/0126116 to Lamb et al. (“Lamb”), in view of US Patent 2,188,592 to Cunningham.
Claim 34.  The surgical table recited in claim 28, wherein the shaft is a main shaft extending parallel to the longitudinal axis, the surgical table comprising a drive shaft extending perpendicular to the longitudinal axis, the motor being configured to rotate a drive gear of the drive shaft, which engages the drive gear with a gear on the main shaft and causes the main shaft to rotate about the longitudinal axis to rotate the block about the longitudinal axis (Getz does not teach a drive shaft in the claimed configuration, however, as noted above it would have been obvious to provide a motor to perform what has previously been a manual rotation, and in order to do so additional simple mechanical structures would be required, which are well known in the prior art, for example at #15 in Cunningham Fig. 2 which teaches a shaft in the claimed perpendicular configuration which one of ordinary skill in the art would realize could be used as a drive screw to actuate rotation of the patient support; furthermore, the combination would have simply been combining prior art structures according to known methods to yield predictable and obvious results).
Claims 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,384,378 to Getz et al. (“Getz”) in view of US Patent 6,106,065 to Carroll.
Claim 35.  A surgical table comprising: a first column (Getz, Fig. 1, #12) defining a vertical axis; a motor (Getz discloses a motor at #26 in Fig. 1) and a block (Getz, Figs. 7-8, #47) coupled to the first column, the block being coupled to the motor by a shaft (Getz, Figs. 7-8, #46); a second column (Getz, Fig. 1, #11); a patient support structure (Getz, Fig. 1, #42) between the columns, the patient support structure defining a longitudinal axis, the patient support structure being coupled to the block such that rotation of the shaft by the motor rotates (while Getz discloses a motor that raises the ends of the patient support, Getz does not disclose a motor that rotates the patient support, in the invention of Getz this function is performed manually; however motors are well known in the art of surgical tables as it disclosed in Getz, for example at #26 in Fig. 1; it would have been obvious to one having ordinary skill in the art at the time the invention was made to replace the hand operated rotation mechanism of Getz Fig. 8 with a motor since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art; In re Venner, 120 USPQ 192; see MPEP §2144.04(III))) the patient support structure about the longitudinal axis; a gear box (the motor #26 of Getz inherently has gear that attaches the motor to screw #27); a nut pivot block (Carroll, Fig. 4, #72) housed within the gear box; and a bracket arm (Carroll, Fig. 4, #60) being intercoupled with the nut block pivot such the bracket arm is pivotable relative to the gear box, the patient support structure being coupled to the bracket arm such that pivoting of the bracket arm relative to the gear box tilts the longitudinal axis relative to the vertical axis (Getz teaches pivoting capability but does not teach details of these structures as they are well known in the art at least as taught by Carroll, Fig. 4, which teaches a motor #70 attached to a bracket arm #68 and a nut pivot block #72; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the structures of Carroll on the apparatus of Getz in order to provide the tilting motion that is disclosed by Getz, since doing so would have simply been combining prior art elements according to known methods to yield predictable and obvious results).
Claim 36.  The surgical table recited in claim 35, wherein the bracket arm is pivotable relative to the nut pivot block (Carroll, Fig. 4).
Claim 37.  The surgical table recited in claim 35, wherein a lead screw (Carroll, Fig. 4 #66) is coupled to the nut pivot block, the nut pivot block translating axially along the lead screw to pivot the bracket arm relative to the gear box to tilt the longitudinal axis relative to the vertical axis.
Claim 38.  The surgical table recited in claim 37, wherein the lead screw extends through an aperture in the bracket arm (Carroll, Fig. 4 screw #66 extends through arms of bracket #68).
Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,384,378 to Getz et al. (“Getz”) and US Patent 6,106,065 to Carroll, in view of US Patent 4,534,076 to Barge.
Claim 39.  The surgical table recited in claim 38, wherein the lead screw extends through a second motor, the second motor being configured to rotate a pulley belt that is reeved about a pulley that engages and rotates the lead screw to translate the nut pivot block axially along the lead screw (Carroll teaches the use of a motor #70, but does not disclose in Fig. 4 how the motor actually rotates lead screw #66; one of ordinary skill in the art would have known how to do this at least as taught by Barge, in Fig. 3 which teaches a similar bed system and teaches a motor #66 that turns a belt #62, which is reeved around a pulley #60, which turns shaft #50 and thereby actuates the desired motion; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the structures of Barge to the apparatus of Getz and Carroll in order to actuate the motion that Getz already discloses).
Claim 40.  The surgical table recited in claim 35, wherein a lead screw is coupled to the nut pivot block, the lead screw extending through a second motor, the second motor being configured to rotate a pulley belt that is reeved about a pulley that engages and rotates the lead screw to translate the nut pivot block axially along the lead screw such that the bracket arm pivots relative to the gear box and the longitudinal axis tilts relative to the vertical axis (Carroll teaches the use of a motor #70, but does not disclose in Fig. 4 how the motor actually rotates lead screw #66; one of ordinary skill in the art would have known how to do this at least as taught by Barge, in Fig. 3 which teaches a similar bed system and teaches a motor #66 that turns a belt #62, which is reeved around a pulley #60, which turns shaft #50 and thereby actuates the desired motion; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the structures of Barge to the apparatus of Getz and Carroll in order to actuate the motion that Getz already discloses).
Claims 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,260,220 to Lamb et al. (“Lamb”), in view of US Patent 4,940,218 to Akcelrod.
Claim 41.  A surgical table comprising: a first column (Lamb, Fig. 12, left side) vertically height adjustable and rotatably connected to a first angulation subassembly (Lamb, Fig. 12, #54, left side); a second column (Lamb, Fig. 12, #14) vertically height adjustable and rotatably connected to a second angulation subassembly (Lamb, Fig. 12, #54, right side); and a first portion (Lamb, Fig. 12, #28) connected to the first column via the first angulation subassembly and outer end thereof and a second portion (Lamb, Fig. 12, #30) connected to the second column via the second angulation subassembly at an outer end thereof, the first and second portions having inner ends connected by a universal joint (Lamb does not teach a universal joint; however Akcelrod teaches a ball and socket joint in Fig. 2 at #42 which reads on Applicant’s “universal joint”; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Lamb with the joint of Akcelrod to facilitate positioning of a patients arms or legs for surgical or therapeutic procedures, and furthermore doing so would have simply been combining prior art elements according to known methods to yield predictable and obvious results), at least the outer end of the second portion is configured to move laterally in at least one direction with respect to the second column (Lamb Fig. 13, the patient table moves laterally at least in that axis A2 is seen to not be parallel to axis A1F, which necessitates that there has been lateral movement).
Claim 42.  The surgical table recited in claim 41, wherein the universal joint is configured to articulate in a plurality of different angular directions so that the first and second portions are in a non-colinear alignment with respect to each other (the ball and socket joint to Akcelrod is capable “a plurality of different angular directions”).
Claim 43.  The surgical table recited in claim 41, wherein the first and second columns are coupled together by an adjustable length crossbar (Lamb Fig. 1A discloses telescoping bar #15).
Claim 44.  The surgical table recited in claim 41, wherein the patient support structure extends along a longitudinal axis between the first and second columns, the patient support structure being rotatable relative to the first and second columns (see Lamb Fig. 14).




Discussion of allowable subject matter

Currently none of Applicant’s claims are allowable.  The recited claims are broad and generally directed toward simple mechanical structures which are old and well known in the art.  However, Applicant’s disclosure contains a substantial amount of information that has not been incorporated into the claims.  If the claims were to be amended to include a significant amount of additional structural details it is likely that the prior art of record could be overcome.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673